Citation Nr: 1430095	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  04-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for degenerative disc disease of the lumbar spine with lumbar strain and radiculopathy for the period following September 23, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that increased the rating for degenerative disc disease with lumbar strain from 20 to 40 percent disabling, effective March 23, 1999.

In a February 2004 rating determination, the RO reclassified the Veteran's low back condition as degenerative disc disease, L4-5, with radiculopathy, and assigned a 60 percent disability evaluation, effective May 22, 2002.

The Veteran appeared at a videoconference hearing before a now retired Veterans Law Judge in July 2006.  A transcript of the hearing is of record.

The Board remanded the matter for further development in February 2008, August 2009, and July 2010.  

In June 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the July 2006 hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and informed him that a failure to respond within 30 days would result in a presumption that he did not want another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.  

The Veteran did not respond to the March 2012 letter.  Therefore, it was presumed that he did not want another hearing.

In its September 2012 decision, the Board granted a 60 percent rating for degenerative disc disease of the lumbar spine with lumbar strain for the appeal period prior to May 22, 2002; and denied an evaluation in excess of 60 percent for the period prior to September 23, 2002, the date the applicable rating criteria was amended.  In order to determine whether the old criteria or the new criteria would result in the highest rating for the Veteran's disability for the period following September 23, 2002, the Board remanded the matter to afford him a new VA examination to assess the current neurological manifestations of his low back disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accord with the last Board remand, the Veteran was scheduled for a VA examination.  In May 2014, it was reported that the Veteran failed to report for the scheduled examination.  The Veteran was notified of this finding in a supplemental statement of the case, but the claims file contains no evidence he was sent proper notice of the examination.  Cf. Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (holding that presumption of regularity did not apply to VA notice of examinations).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any notice that was sent to the Veteran informing him of the May 2014 VA examination.

2.  If notice of the May 2014 examination cannot be obtained; schedule the Veteran for a new examination to assess the current neurological manifestations of his low back disability.  

The claims file must be made available to the examiner and the examiner should note such review.  

The examiner should provide an opinion as to:

(a) any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, and express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete, 

(b) whether the Veteran has any bowel or bladder dysfunction or erectile dysfunction related to the back disability and the current severity of each, and 

(c) whether any neurological abnormalities found on examination are related to the Veteran's lumbar spine disability.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If the Veteran fails to report for any scheduled examinations, insure that a copy of the notice informing him of the examination is included in the record.

4.  If the appeal is not fully granted, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

